                               Case 1:21-mj-00537-ZMF Document 5 Filed 08/11/21 Page 1 of 1
AO 442 (Rev. ll/ll)      Arrest Warrant



                                              UNITED STATES DISTRICT COURT
                                                                                    for the

                                                                           District of Columbia

                        United States of America
                                    v.                                                )
                                                                                           Case:. 1.:21-mj-00537
                                                                                      )
                        Michael Aaron Carico                                               Assigned To : Fa ruq ui, Zia M.
                                                                                      )
                                                                                      )    Ass.ign. Date : 7122/2021
                                                                                      )    Descnption: COMPLAIINT WI ARREST WARRANIl
                                                                                      )
                                  Defendant


                                                                     ARREST WARRANT
To:         Any authorized law enforcement officer


            YOU ARE COMMANDED                           to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)                                                           Michael Aaron Carico
who is accused of an offense or violation based on the following document filed with the court:

o     Indictment              o     Superseding Indictment                   o Information       o     Superseding Information           N Complaint
o     Probation Violation Petition                      o   Supervised Release Violation Petition            o Violation     Notice      0 Order of the Court

This offense is briefly described as follows:
 18 U.S.C. § 1752(a)(I)- Entering and Remaining in a Restricted Building or Grounds
 18 U.S.C. § 1752(a)(2)- Disorderly and Disruptive Conduct in a Restricted Building or Grounds

 40 U.S.C. § 5104(e)(2)(D)- Disorderly Conduct in a Capitol Building
                                                                                                                                        2021.07.22
 40 U.S.c. § 5104(e)(2)(G)- Parading, Demonstrating, or Picketing in a Capitol Building
                                                                                                                                        21 :48:04
Date:              07/22/2021
                                                                                                                                        -04'00'
                                                                                                              Issuing officer's signature


City and state:                           Washin        on D.C.
                                                                                                                Printed name and title


                                                                                    Return


at
            This warrant was received on
     (city and state)        f,,,,y-bo\,f',\A....
                                                        (date)         I
                                                                    7 z. ~ /2:. 0 -z: 1 ,and
                                                        CCl,.l~f()Y(\{.o..      .
                                                                                               the person was arrested on      (date)         Ii
                                                                                                                                             § t)   Z.0 < 1
                                                    •


                                                                                                  ~,           rrestmgOCer     s signature



                                                                                                                Prznted name and title
